Citation Nr: 0001334	
Decision Date: 01/14/00    Archive Date: 01/27/00

DOCKET NO.  96-04 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
post-traumatic stress disorder (PTSD), for the period prior 
to August 4, 1997.

2.  Entitlement to an evaluation in excess of 30 percent for 
PTSD, for the period on and after October 1, 1997.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The veteran had active service from May 1964 to August 1970.  
This case originally came before the Board of Veterans' 
Appeals (the Board) on appeal from a March 1994 rating 
decision of Department of Veterans Appeals (VA) Regional 
Office (RO) located in Jackson, Mississippi that denied the 
veteran's claim for an increased evaluation for his service-
connected PTSD, then rated as 10 percent disabling.  The case 
was remanded to the RO for further development by the Board 
in September 1997.  The requested development was completed; 
and the RO by rating decision of March 1998, assigned a 
temporary 100 percent evaluation from August 4, 1997 and a 30 
percent evaluation from October 1, 1997.  The 30 percent 
evaluation, which is less than the maximum available under 
the applicable diagnostic criteria, has since remained in 
effect and is at issue in this case.  Additionally, the 10 
percent evaluation in effect for the period prior to August 
4, 1997, also remains at issue in this case.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993). 


FINDINGS OF FACT

1.  During the period prior to August 4, 1997, the veteran's 
PTSD, rendered him demonstrably unable to obtain or retain 
employment.

2.  During the period on and after October 1, 1997, the 
veteran's PTSD, rendered him demonstrably unable to obtain or 
retain employment.


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent evaluation for PTSD, for 
the period prior to August 4, 1997 have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 
4.130, Diagnostic Code 9411 (1999); 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).

2.  The criteria for a 100 percent evaluation for PTSD, for 
the period on and after October 1, 1997, have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 
4.130, Diagnostic Code 9411 (1999); 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran's claims for 
increased evaluations are plausible and capable of 
substantiation and are therefore well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  Generally, a 
claim that a service-connected condition has become more 
severe is well grounded when the claimant asserts that a 
higher rating is justified due to an increase in severity.  
See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle 
v. Derwinski, 2 Vet. App. 629, 631-32 (1992).  The Board is 
also satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required in order to comply with the VA's duty to assist him 
in developing the facts pertinent to his claims under 38 
U.S.C.A. § 5107(a) (West 1991).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes. 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 
4.1 (1999).  Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).

Factual Summary

As noted above, the veteran had active service from May 1964 
to August 1970; this included a temporary tour of duty in 
Vietnam during the Tet Offensive as well as a regular 
yearlong tour of duty.  During his one-year tour, the veteran 
had combat exposure as an aircrew member on a helicopter.  
The veteran applied for and was denied service connection for 
PTSD for several years due to a lack of clear diagnosis of 
PTSD.

However, the veteran had been diagnosed and treated for a 
psychiatric disorder.  And in February 1992, the RO awarded 
non-service connected pension benefits due to a finding that 
the veteran was precluded from following substantially 
gainful employment due primarily to his non-service connected 
psychiatric disability (then diagnosed to be dysthymia with 
mixed personality disorder and antisocial borderline 
features).

In May 1993, the veteran was afforded a VA examination by a 
Board of two psychiatrists.  The final diagnosis was PTSD 
with schizotypical personality disorder.  The veteran was 
considered competent but was assigned a score of 41 on the 
Global Assessment of Functioning (GAF) Scale which would 
indicate serious symptoms or serious impairment in social, 
occupational, or school functioning.

Thereafter, by rating decision dated August 1993, the RO 
awarded service connection for PTSD and assigned a 10 percent 
disability rating because the RO found that the symptoms 
attributable to the veteran's PTSD caused only mild social 
and industrial impairment.

In the appealed March 1994 rating decision, the VARO 
continued the 10 percent evaluation but assigned a temporary 
100 percent evaluation from January 15, 1994 to February 28, 
1994, due to hospitalization for treatment of the service-
connected PTSD.  

A report of a November 1994 VA hospitalization, which 
contains Axis I diagnosis of PTSD, indicated that the 
veteran's ability to obtain and maintain employment is mildly 
to severely impaired psychologically.  At admission, his GAF 
was noted to be 55, and at discharge to be 75.  

An April 1995 VA examination report contains a diagnosis of 
PTSD as well as diagnoses of alcohol abuse and dependence and 
dysthymic disorder.  However, the examiner clearly stated 
that "his primary impairment at this time appears to be 
PTSD.  It is virtually impossible to clearly distinguish some 
of the characteristics of the patient's PTSD from some 
aspects of borderline and antisocial personality disorder 
such as irritability, frequent conflicts with others."  

A VA vocational rehabilitation counseling report, dated 
October 1995, indicated that the veteran's last full-time 
employment was in 1988 as a dietary technician for nine 
months.  He had not been employed in the past five years.  
His longest employment in his entire work history had been 
only up to one year.  

In a January 1996 rating decision, the RO assigned a 
temporary 100 percent evaluation from November 7 to November 
30, 1994, again due to hospitalization for treatment of PTSD, 
and continued the 10 percent rating from December 1994.  

A VA hospital summary report indicates that the veteran was 
hospitalized for treatment of PTSD from June to July 1996.  
At admission his chief complaint was flashbacks after his car 
caught fire and burned the day before.  Lab reports indicated 
he had been drinking prior to admission also.  At discharge 
his GAF score was 80 but it was also noted that "[d]uring 
acute exacerbations of signs and symptoms of PTSD, this 
patient's ability to obtain and maintain employment may be 
moderately to severely impaired."

By rating decisions of July 1996 and November 1996, the RO 
assigned a temporary 100 percent evaluation effective from 
June 22, 1996 to July 31, 1996, for hospitalization for 
treatment of PTSD, and continued the 10 percent disability 
evaluation from August 1996.  

VA medical records indicate that the veteran was in a VAMC 
inpatient PTSD program from August to September 1997.  It was 
noted that on psychological tests administered at admission 
and discharge, the veteran's anxiety score decreased during 
the six weeks he was in the program, while his depression and 
hopelessness scores increased.  His scores indicated moderate 
to severe range of anxiety and moderate-severe range of 
depression.  The diagnoses on Axis I were: 1) PTSD, chronic, 
delayed; 2) alcohol abuse, episodic, in full remission by 
history; 3) tobacco dependence, continuos; 4) drug abuse-
marijuana, believed to be in full remission.  His highest GAF 
score for the past year was 55; his current GAF at discharge 
was 50.  For follow-up, the veteran was to attend a 
combination PTSD/substance abuse group three times a week, 
continue to attend AA and NA meetings, and see the VA 
psychiatrist approximately every 2 months.  Medications 
included Desyrel, Periactin, and Klonopin.  As to his 
employability, the final discharge report stated "Veteran is 
never considered employable."

The Board in September 1997, remanded the case for further 
development and readjudication in light of a substantive 
change in controlling regulations during the pendency of the 
veteran's appeal.  Thereafter, by rating decision dated March 
1998, the RO assigned a temporary 100 percent evaluation from 
August 4, 1997, due to hospitalization for treatment of PTSD, 
and a 30 percent evaluation from October 1997.  The 30 
percent evaluation has since remained in effect and is at 
issue in this case, as is the prior 10 percent evaluation.

Report of VA psychiatric examination conducted in December 
1997, indicated that on mental status examination the veteran 
presented appropriately dressed and adequately groomed.  
Speech was fluent without flight of ideas or looseness of 
associations.  Mood and affect were somewhat anxious.  He was 
oriented to person, place, situation and time.  Recall was 
good.  Judgment was good and insight fair.  The examiner also 
indicated that the veteran's claims folder and medical 
history had been reviewed for purposes of evaluation.  Based 
on all the medical evidence, the examiner opined that 
"[c]onsidering only his symptoms of post traumatic stress, 
disorder, he would be unable to sustain gainful employment 
because of very poor ability to relate to coworkers and he 
would be unable to accept supervision effectively.  He would 
also find it difficult to maintain concentration because of 
intrusive thoughts and flashbacks of Vietnam trauma."  

The VA examiner further commented in December 1997, that it 
was "virtually impossible to clearly distinguish" some of 
the characteristics of the veteran's serviceconnected PTSD 
from aspects of his non-serviceconnected psychological 
problems.  His current GAF was 55; highest for the past year 
was 60.

A letter dated September 1998, from the clinical coordinator 
of the local Vet Center, indicated that the veteran had been 
seen for group and other therapy since June 1991.  He was 
currently receiving psychological treatment for PTSD and 
received readjustment counseling on a weekly basis.  The 
veteran's PTSD resulted in problems with anger control, 
fatigue, intrusive thoughts and sleep disorder.  "These 
problems make finding and keeping a employment difficult and 
almost impossible due solely to the PTSD diagnosis."

VA hospital summary report dated April 1998, indicated the 
veteran was hospitalized 6 days for alcohol detoxification.  
He gave a history of an 18 month abstinence prior to this 
relapse.  The final diagnoses on Axis I were alcohol 
dependence and PTSD, by history.  His current GAF was 
estimated as 65-70.

The veteran was afforded another VA psychiatric examination 
in January 1999.  Again, the report indicated that the 
examiner had reviewed the veteran's claims folder.  The 
diagnoses were PTSD; personality disorder not otherwise 
specified with antisocial borderline traits; dysthymic 
disorder; and alcohol abuse in sustained full remission.  The 
examiner noted that the veteran's current GAF was 55, highest 
for the past year was 60; furthermore, these GAF scores were 
to be applied strictly to the veteran's PTSD.  The examiner 
further noted that the veteran was "at high risk for 
decompensation when exposed to employment.  He would find it 
very difficult to consistently relate to co-workers, 
concentrate and adapt to change at work."  

A "PTSD Case Summary" dated October 1999, from Charles 
Nevels, M.D., the PTSD Medical Director at a VA Medical 
Center (VAMC) indicated that the veteran had recently 
completed a six week day hospital PTSD treatment program.  He 
continued to need and receive psychiatric support and follow 
up.  The veteran currently had "major impairments in 
cognitive functioning, memory, emotional lability, and 
ability to be around others in social, or work settings.  The 
severity of these symptoms is such, that it renders him 
unable to participate in a meaningful way in competitive, or 
sheltered employment."

Legal Analysis

The Board notes that, by regulatory amendment effective 
November 7, 1996, substantive changes were made to the 
scheduler criteria for evaluating mental disorders, including 
bipolar disorder and PTSD, formerly set forth in 38 C.F.R. 
§§ 4.125-4.132 (1996) (redesignated as 38 C.F.R. §§ 4.125- 
4.130 (1999)).  See 61 Fed. Reg. 52695-52702 (1996).  
Generally, when the laws or regulations change while a case 
is pending, the version most favorable to the claimant 
applies, absent congressional intent to the contrary.  Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  However, in 
Rhodan v. West, 12 Vet. App. 55 (1998), the United States 
Court of Appeals for Veterans Claims (Court) (previously 
named the United States Court of Veterans Appeals) noted 
that, where compensation is awarded or increased "'pursuant 
to any Act or administrative issue, the effective date of 
such an award or increase ... shall not be earlier than the 
effective date of the Act or administrative issue.'" Id. at 
57.  See 38 U.S.C.A. § 5110(g) (West 1991).  As such, the 
Court found that this rule prevents the application of a 
later, liberalizing law to a claim prior to the effective 
date of the liberalizing law.

Under the diagnostic criteria of 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996), a 10 percent evaluation was 
warranted for cases of PTSD with emotional tension or other 
evidence of anxiety productive of mild social and industrial 
impairment.  A 30 percent evaluation was in order in cases of 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people, and where 
the psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment.  A 50 percent 
disability evaluation for PTSD encompassed situations where 
the ability to establish or maintain effective or favorable 
relationships with people is considerably impaired, and, by 
reason of psychoneurotic symptoms, the reliability, 
flexibility, and efficiency levels are so reduced as to 
result in considerable industrial impairment.  A 70 percent 
evaluation was warranted for situations where the ability to 
establish and maintain effective or favorable relationships 
with people is severely impaired, and the psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  A 100 percent evaluation was warranted for 
situations where the attitudes of all contacts except the 
most intimate are so adversely affected as to result in 
virtual isolation in the community; totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in a profound retreat from mature behavior; or a 
demonstrable inability to obtain or retain employment.  The 
Court has held that the latter criteria present three 
independent bases for a grant of a 100 percent evaluation 
under Diagnostic Code 9411.  See Johnson v. Brown, 7 Vet. 
App. 95, 98 (1994).

Under the revised criteria of 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (1999), effective as of November 7, 1996 and not 
for application prior to that date, a 30 percent evaluation 
is in order for PTSD productive of occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as a depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, or mild memory loss (such as forgetting names, 
directions, and recent events).  A 50 percent disability 
evaluation encompasses PTSD manifested by occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent disability evaluation is 
warranted for PTSD manifested by occupational and social 
impairment, with deficiencies in most areas such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships.  A 100 
percent evaluation is warranted in cases of total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; or memory loss for names of 
close relatives, own occupation, or own name.

The Board finds that the medical evidence of record, 
especially since 1994 and as highlighted above, supports the 
finding that the veteran is unable to obtain or retain 
gainful employment as a result of psychiatric impairment and 
has been unable to do so during the entire pendency of this 
appeal.  The Board also observes that the VA medical 
clinicians in rendering an assessment of the veteran's social 
and industrial impairment, indicated that they could not 
clearly distinguish the veteran's psychiatric symptomatology 
resulting from his PTSD from that resulting from any noted 
personality disorders or dysthymia.  See Mittleider v. West, 
11 Vet. App. 181, 182 (1998) (when it is not possible to 
separate the effects of a nonservice-connected condition from 
those of a service-connected condition, reasonable doubt 
should be resolved in the appellant's favor with regard to 
the question of whether certain signs and symptoms can be 
attributed to the service-connected condition).

Overall, the Board finds that the recent evidence of record 
establishes that the veteran's PTSD, renders him demonstrably 
unable to obtain or retain employment.  See 38 U.S.C.A. § 
5107(b) (West 1991). As such, the criteria for a 100 percent 
evaluation under the prior version of Diagnostic Code 9411 
have been met for all periods of time at issue in this case, 
including the period prior to August 4, 1997, and the period 
on and after October 1, 1997.  See Johnson v. Brown, 7 Vet. 
App. at 98.


ORDER

Subject to the laws and regulations governing the payment of 
monetary benefits, an increased evaluation of 100 percent for 
PTSD is granted for all periods of time at issue in this 
case, including the period prior to August 4, 1997, as well 
as the period on and after October 1, 1997.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 


